Title: From George Washington to Major General John Sullivan, 10 March 1778
From: Washington, George
To: Sullivan, John



Sir
Head Quarters [Valley Forge] 10th March 1778

In pursuance of a Resolve of Congress dated the 21st February last, by which I am directed to order a Major General to take the Command of the Troops in the State of Rhode Island in the place of Maj. General Spencer who has resigned—I have appointed you to that Duty and you are to proceed with all convenient dispatch to enter upon it.
Congress have not communicated any thing to me on the Subject of Instructions, if they have any new object, which will occasion an alteration of those given to your predecessor, it is probable that they will make you particularly acquainted with their views. I am Sir &a.
